t c memo united_states tax_court donald a ramirez petitioner v commissioner of internal revenue respondent docket no 22323-03l filed date donald a ramirez pro_se rebecca duewer-grenville for respondent memorandum findings_of_fact and opinion haines judge the petition in this case was filed in response to the notices of determination concerning collection action under sec_6320 notices of determination for and pursuant to sec_6330 petitioner seek sec_1 unless otherwise noted all section references are to the continued review of respondent’s determination sustaining a federal_tax_lien after concessions the issues for decision are whether petitioner is liable for additions to tax under sec_6651 and a for and whether respondent abused his discretion in sustaining the federal_tax_lien findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in san bruno california petitioner is a practicing attorney petitioner had his gall bladder removed in and was off work for months after his recovery petitioner was able to continue his legal practice pay business_expenses manage two rental properties and take care of two minor children on date petitioner filed a form_1040 u s individual_income_tax_return for showing a tax due of dollar_figure petitioner made no payments at the time of filing continued internal_revenue_code in effect for the years in issue the parties disagreed over petitioner’s schedule a itemized_deductions for but respondent now concedes that petitioner is entitled to the deduction the parties have also stipulated that subsequent to his filing with this court petitioner fully paid his and tax_liabilities including additions to tax pertaining to those years upon payment the federal tax_liens for and were released only remains at issue upon receipt of the income_tax return respondent assessed the tax due of dollar_figure an addition_to_tax for failure to timely file a return under sec_6651 of dollar_figure an addition_to_tax for failure to timely pay the tax under sec_6651 of dollar_figure and an addition_to_tax for failure to pay estimated_tax under sec_6654 of dollar_figure against petitioner respondent did not issue a notice_of_deficiency to petitioner on date respondent sent petitioner a notice_of_federal_tax_lien and your right to a hearing under sec_6320 for on date respondent received petitioner’s request for a sec_6330 hearing theresa m amper ms amper appeals collection specialist sent confirmation of receipt on date and requested that petitioner complete a form 433-a collection information statement for individuals petitioner did not respond ms amper sent a second letter on date requesting petitioner complete a form 433-a and stating that if she did not hear from petitioner by date his sec_6330 hearing would consist of an administrative review of his file petitioner did not respond on date appeals officer gerry melick ms melick sent petitioner a letter requesting that petitioner contact her by phone to discuss petitioner’s sec_6330 hearing request petitioner did not respond ms melick sent a second letter on date requesting that petitioner respond within days petitioner did not respond respondent conducted an administrative review of petitioner’s file on date respondent sent petitioner notice_of_determination sustaining the filing of the federal_tax_lien for on date petitioner timely filed a petition with the court upon order of the court petitioner filed an amended petition on date seeking review of the underlying tax_liability and relief from the lien collection action under sec_6320 the parties have stipulated that subsequent to petitioner’s filing with this court an installment_agreement has been entered into for petitioner’s outstanding tax_liability and that any overpayments resulting from the allowance of petitioner’s schedule a expense deduction for will be applied to the outstanding tax_liability for at trial petitioner raised a reasonable_cause defense to the sec_6651 additions to tax citing his surgery opinion pursuant to sec_6330 within days of the issuance of the notice_of_determination the taxpayer may appeal the determination to this court if we have jurisdiction over the underlying tax_liability 115_tc_324 this court has interpreted underlying tax_liability in sec_6330 to include any amounts owed by the taxpayer pursuant to the tax laws including additions to tax 115_tc_329 petitioner timely filed his petition with this court pursuant to sec_6330 and because he was not issued a notice_of_deficiency and did not otherwise have the opportunity to dispute the underlying tax_liability petitioner may challenge the additions to tax see id sec_6330 122_tc_1 where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 114_tc_176 where the validity of the underlying tax_liability is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion sego v commissioner supra goza v commissioner supra we shall review de novo whether petitioner is liable for the additions to tax under sec_6651 see 118_tc_22 goodwin v commissioner tcmemo_2003_289 joye v commissioner tcmemo_2002_14 if we find that petitioner is liable for the additions to tax we shall review respondent’s administrative determination sustaining the federal_tax_lien for abuse_of_discretion see downing v commissioner supra goodwin v commissioner supra joye v commissioner supra issue de novo review of sec_6651 additions to tax respondent determined that petitioner is liable for additions to tax pursuant to sec_6651 and for sec_6651 imposes an addition_to_tax for failure_to_file a return by the date prescribed determined with regard to any extension for time for filing sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on a return by the date prescribed determined with regard to any extension for time for filing if petitioner establishes that the failure to timely file or pay is due to reasonable_cause and not due to willful neglect he can avoid the additions to tax sec_6651 and sec_7491 requires respondent to carry the burden of production with respect to any addition_to_tax for failure_to_file or pay 116_tc_438 to meet his burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the additions to tax id once respondent meets this burden petitioner must come forward with evidence sufficient to persuade the court that respondent’s determination is incorrect id the parties stipulate that petitioner filed his tax_return years late in addition the parties stipulate that petitioner has not fully paid his tax_liability we find that on these facts respondent met his burden of production under sec_7491 as a result petitioner must come forward with evidence sufficient to persuade the court that respondent’s determination that petitioner is liable for the sec_6651 and a additions to tax is incorrect a showing of reasonable_cause requires the petitioner to demonstrate that he exercised ordinary business care and prudence but nevertheless was unable to file or pay the tax within the prescribed time sec_301_6651-1 proced admin regs for illness to constitute reasonable_cause for failure_to_file petitioner must show that it incapacitated him to such a degree that he could not file his returns 16_tc_893 see eg joseph v commissioner tcmemo_2003_19 illness or incapacity may constitute reasonable_cause if the taxpayer establishes that he was so ill he was unable to file black v commissioner tcmemo_2002_307 w e are unpersuaded that illness is the cause of petitioners’ continuing delinquency affd 94_fedappx_968 3d cir watts v commissioner tcmemo_1999_416 a taxpayer’s selective inability to perform his or her tax obligations while performing their regular business does not excuse failure_to_file wright v commissioner tcmemo_1998_224 t he duration of the incapacity must approximate that of the failure_to_file affd 173_f3d_848 2d cir petitioner’s argument that the delay in filing and payment was due to reasonable_cause was based solely on his surgery the accompanying illness and his inability to work for months however after his recovery petitioner was able to continue his legal practice pay business_expenses manage two rental properties and take care of two minor children petitioner’s health problems in do not explain his failure to timely file or pay for nor his repeated failures to contact respondent’s appeals_office in on the basis of the facts presented we conclude that petitioner did not have reasonable_cause for his delay in filing and paying taxes issue abuse_of_discretion review of respondent’s determination because petitioner is liable for the additions to tax we shall review respondent’s administrative determination sustaining the federal_tax_lien for abuse_of_discretion sec_6321 imposes a federal_tax_lien in favor of the united_states on all property and rights to property of any person when a demand for payment of an outstanding tax_liability has been made and the person fails to pay those taxes petitioner has offered no evidence indicating that respondent abused his discretion in sustaining the federal_tax_lien petitioner has yet to pay his outstanding tax_liability for while an installment_agreement has been entered into for petitioner’s outstanding tax_liability that agreement does not preclude respondent from maintaining a lien while taxes are still outstanding sec_6322 and sec_6323 cf sec_301 j - proced admin regs commissioner may withdraw a notice_of_federal_tax_lien under certain conditions on the basis of the facts presented we hold that respondent did not abuse his discretion in upholding the federal_tax_lien we have considered all of petitioner’s contentions arguments and requests and to the extent that they are not discussed herein we conclude them to be moot irrelevant or without merit to reflect the foregoing an appropriate order of dismissal and decision will be entered reporter’s note this report was amended by order dated date
